Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

***The following is a corrected Notice of Allowability.***

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an electro-optic modulator having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claim 1 (with claims 2-14 and claim 21 dependent on claim 1), wherein an electro-optic modulator comprising:
a doped semiconductor crystal having a crystallographic surface having an amplitude modulation orientation; a first metal electrode located on a first surface of the doped semiconductor crystal; a second metal electrode located on a second surface of the doped semiconductor crystal; and accumulation space charge regions located within surface regions of the doped semiconductor crystal that are proximal to the first metal electrode and the second metal electrode and including excess charge carriers of a same type as majority charge carriers of the doped semiconductor crystal; and as recited in independent claim 15 (with claims 16-20 dependent thereon), a method of 

forming a first metal electrode on a first surface of the doped semiconductor crystal; and forming a second metal electrode on a second surface of the doped semiconductor crystal, wherein: accumulation space charge regions are formed within surface regions of the doped semiconductor crystal that are proximal to the first metal electrode and the second metal electrode; and the accumulation space charge regions include excess charge carriers of a same type as majority charge carriers of the doped semiconductor crystal.
The presently claimed invention provides enhanced electro-optic modulation on high quality semiconductor crystals employing metal electrodes having work functions that are compatible with surface states or majority charge carriers of the single crystalline semiconductor material. High quality semiconductor crystals with very low deep level trap densities are employed, which do not normally exhibit a space charge induced polarization effects in the crystal bulk when operated in the band edge wavelengths.
Therefore, the claimed invention is considered to be in condition for allowance as being novel and nonobvious over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The specification (i.e. 21 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following informalities were noted: Some typographical errors that were noted: on page 2, paragraph [0003], at line 10, “and or” should read ---and/or---. On page 10, paragraph [0032], at line 4, “can greatly contributes” should either read, ---can greatly contribute--- or greatly contributes---. Also, there are many instances where the elements in the figures have an indicated number in parenthesis and many that are not in parenthesis. Consistent notation is needed to avoid any possible confusion. It is suggested that all notations of the elements be put in parenthesis.
Appropriate correction should be made.

Drawings
The drawings were received on 7-16-18.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are U.S. Patents and U.S. Patent Pubs. directed to semiconductor modulators, but fail to read on or fairly suggest the claimed invention:

Lierke					U.S. Patent 3,955,880
Heywood et al			U.S. Patent 4,884,044
Bordui et al				U.S. Patent 6,319,430
Esener et al				U.S. Patent 6,396,618 B1
Findikoglu et al			U.S. Patent 7,288,332 B2
Quetschke et al			U.S. Patent 8,446,657 B2
Deri et al				U.S. Patent 8,514,475 B2
Eissler et al				U.S. Patent 9,575,340 B2
Lazarev et al				U.S. Patent Pub. 2003/0161022 A1
Seguin et al				U.S. Patent Pub. 2004/0179775 A1
Zappettini et al			U.S. Patent Pub 2005/0083566 A1
Nugent				U.S. Patent Pub 2011/0273762 A1
Jundt					U.S. Patent Pub 2015/0205147 A1
Reese et al				U.S. Patent Pub 2015/0221812 A1



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EVELYN A LESTER/Primary Examiner
Art Unit 2872